     Case 2:18-cv-06880-MLCF-DMD Document 58 Filed 02/24/20 Page 1 of 1



                     UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA




JOHN DOE                                                  CIVIL ACTION

v.                                                        NO. 18-6880

LOYOLA UNIVERSITY                                         SECTION "F"



                                   ORDER

      IT IS ORDERED: that the pretrial conference scheduled for

February 27, 2020 is hereby continued to Thursday, March 5, 2020

at 1:45 p.m.     The jointly-prepared pretrial order must be filed

not later than 4:30 p.m. on Tuesday, March 3, 2020.



                             New Orleans, Louisiana, February __, 2020



                                   ______________________________
                                        MARTIN L. C. FELDMAN
                                    UNITED STATES DISTRICT JUDGE




                                     1
